Citation Nr: 1104839	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  

(The issue of entitlement to service connection for hepatitis C 
is addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for right ear hearing loss and 
assigned an initial 0 percent (i.e., noncompensable) rating 
retroactively effective from July 5, 2005, the date of receipt of 
this claim.  The RO denied service connection for the hearing 
loss in the Veteran's left ear.  He filed a Notice of 
Disagreement (NOD) in March 2006 contesting the denial of service 
connection for his left ear hearing loss.  And a subsequent 
September 2006 Decision Review Officer decision additionally 
service connected the hearing loss in this other ear, in turn 
making the Veteran's disability now bilateral as opposed to just 
unilateral.  The initial noncompensable rating continued, 
however, with the same retroactive effective date of July 5, 
2005.  He wants a higher initial rating, meaning a compensable 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(when a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

Because the claim must be further developed before being decided 
on appeal, the Board is remanding the claim to the RO via the 
Appeals Management Center (AMC).




REMAND

The Veteran submitted a statement in October 2008 stating his 
bilateral hearing loss is worse than when last evaluated for 
compensation purposes, also pointing out, as proof of this, that 
he had a right tympanoplasty in February 2008, as confirmed by 
his VA treatment records.  He also indicated that, at the time of 
the October 2008 statement, he was still recovering from the last 
part of that surgery, performed just the prior month in September 
2008.  Therefore, he had not received a final evaluation 
concerning his postoperative hearing.

Records show the Veteran's last VA audiological examination was 
in February 2007, so before his surgeries.  Since that 
examination, the only evidence in the claims file is his VA 
treatment records from February to October 2008 concerning his 
surgeries.  When, as here, a Veteran claims that his condition is 
worse than when last rated or examined, and the available 
evidence is too old for a proper evaluation of his disability, 
including insofar as assessing its current severity, VA's duty to 
assist includes providing him a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

The Veteran therefore needs to be reexamined to reassess the 
severity of his bilateral hearing loss.  38 C.F.R. § 3.327(a) 
(2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of Veteran's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Green v. 
Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 
1995).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Obtain the Veteran's treatment records 
since October 2008, if he has received 
additional treatment, from the VA Medical 
Center (VAMC) in Tampa, Florida, or 
elsewhere.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented in 
the claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2) and 
(e)(1).

2.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of his bilateral hearing loss 
disability.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim 
for a higher initial rating.  
38 C.F.R. § 3.655.  

The examination should include any 
diagnostic testing or evaluation needed to 
address the relevant rating criteria - 
including determining the effect of this 
disability on his daily activities.  
See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  And to this end, the 
claims file, including a complete copy of 
this remand, must be made available for 
review of his pertinent medical and other 
history.  
	
The examiner must discuss the rationale for 
any opinions expressed, whether favorable 
or unfavorable, based on the results of the 
examination and information obtained from 
review of the record. 

3.  Then readjudicate this claim in light 
of the additional evidence that has been 
obtained since the December 2008 
supplemental statement of the case (SSOC).  
If additional compensation is not granted 
to his satisfaction, send the Veteran and 
his representative an additional SSOC and 
give them an opportunity to submit still 
additional evidence and/or argument 
in response before returning the file to 
the Board for further consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


